  Case 2:20-cv-00055-RWS Document 5 Filed 02/27/20 Page 1 of 3 PageID #: 85
                                                     5HYLVHG
                      81,7('67$7(6',675,&7&2857
                       ($67(51',675,&72)7(;$6
                                                             By JillVeazey at 9:20 am, Feb 27, 2020
                            BBBBBBBBBB',9,6,21
                            Marshall
                   $33/,&$7,2172$33($5352+$&9,&(



7KLVDSSOLFDWLRQLVEHLQJPDGHIRUWKHIROORZLQJ&DVHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                        2:20-cv-00055
6W\OH3DUWLHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  Texas Equal Access Fund; Lilith Fund for Reproductive Equity; [Continued on page 3]
 $SSOLFDQWLVUHSUHVHQWLQJWKHIROORZLQJSDUW\LHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                 Texas Equal Access Fund; [Continued on page 3]
$SSOLFDQWZDVDGPLWWHGWRSUDFWLFHLQBBBBBBBBBB New York VWDWH RQBBBBBBBBBBBBBBBBBBBBB
                                                                            05/18/2016                 GDWH 
 $SSOLFDQWLVLQJRRGVWDQGLQJDQGLVRWKHUZLVHHOLJLEOHWRSUDFWLFHODZEHIRUHWKLVFRXUW
 $SSOLFDQWLVQRWFXUUHQWO\VXVSHQGHGRUGLVEDUUHGLQDQ\RWKHUFRXUW
 $SSOLFDQW KDGDQDSSOLFDWLRQIRUDGPLVVLRQWRSUDFWLFHEHIRUHDQRWKHUFRXUWGHQLHG
                   has has not                                                                                    SOHDVH
FLUFOHDSSURSULDWHODQJXDJH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
 $SSOLFDQW  has has   HYHUKDGWKHSULYLOHJHWRSUDFWLFHEHIRUHDQRWKHUFRXUWVXVSHQGHG
                                  not                                                                      SOHDVHFLUFOH 
,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
 $SSOLFDQW has    EHHQGLVFLSOLQHGE\DFRXUWRU%DU$VVRFLDWLRQRUFRPPLWWHHWKHUHRIWKDWZRXOG
                             has not
UHIOHFWXQIDYRUDEO\XSRQDSSOLFDQW¶VFRQGXFWFRPSHWHQF\RUILWQHVVDVDPHPEHURIWKH%DU SOHDVH
FLUFOH ,IVRJLYHFRPSOHWHLQIRUPDWLRQRQDVHSDUDWHSDJH
 'HVFULEHLQGHWDLORQDVHSDUDWHSDJHDQ\FKDUJHVDUUHVWVRUFRQYLFWLRQVIRUFULPLQDORIIHQVH V ILOHG
DJDLQVW\RX2PLWPLQRUWUDIILFRIIHQVHVDQGPLVGHPHDQRURIIHQVHVFRPPLWWHGSULRUWRDJH (See Page 3)
 7KHUHDUHQRSHQGLQJJULHYDQFHVRUFULPLQDOPDWWHUVSHQGLQJDJDLQVWWKHDSSOLFDQW
 $SSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHLQWKHIROORZLQJFRXUWV
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
 Northern District of California, Eastern District of Michigan, [Continued on page 3]
 $SSOLFDQWKDVUHDGDQGZLOOFRPSO\ZLWKWKH/RFDO5XOHVRIWKH(DVWHUQ'LVWULFWRI7H[DVLQFOXGLQJ
5XOH$7WKH³6WDQGDUGVRI3UDFWLFHWREH2EVHUYHGE\$WWRUQH\V´
 $SSOLFDQWXQGHUVWDQGVWKDWKHVKHLVEHLQJDGPLWWHGIRUWKHOLPLWHGSXUSRVHRIDSSHDULQJLQWKHFDVH
VSHFLILHGDERYHRQO\
$SSOLFDWLRQ2DWK
             Brian Hauss
         ,BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBGRVROHPQO\VZHDU             RUDIILUP WKDWWKH
DERYHLQIRUPDWLRQLVWUXHWKDW,ZLOOGLVFKDUJHWKHGXWLHVRIDWWRUQH\DQGFRXQVHORURIWKLVFRXUWIDLWKIXOO\
WKDW,ZLOOGHPHDQP\VHOIXSULJKWO\XQGHUWKHODZDQGWKHKLJKHVWHWKLFVRIRXUSURIHVVLRQDQGWKDW,ZLOO
VXSSRUWDQGGHIHQGWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHV

      02/26/2020
'DWHBBBBBBBBBBBBBBB                                    /s/ Brian Hauss
                                            6LJQDWXUHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB V6LJQDWXUH




                     Application Continued on Page 2
            Case 2:20-cv-00055-RWS Document 5 Filed 02/27/20 Page 2 of 3 PageID #: 86
                                81,7('67$7(6',675,&7&2857
                                 ($67(51',675,&72)7(;$6
                                  $33/,&$7,2172$33($5352+$&9,&( &RQWLQXHG


                                                                        Brian Hauss
                                                   1DPH SOHDVHSULQW BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   %DU1XPEHU6WDWHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                      NY Bar # (2d Department): 5437751
                                                   )LUP1DPH       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                     American Civil Liberties Union Foundation
                                                                         125 Broad Street, 18th Floor
                                                   $GGUHVV32%R[BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   New York, NY 10004
                                                   &LW\6WDWH=LSBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   7HOHSKRQHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   212-549-2604
                                                   )D[BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                            212-549-2654
                                                                     bhauss@aclu.org
                                                   (PDLO$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   6HFRQGDU\(0DLO$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                n/a

                                           Hello This is a Test
         7KLVDSSOLFDWLRQKDVEHHQDSSURYHGIRUWKHFRXUWRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                             2/27/20
                                                                                                   2/15/05



                                                                       'DYLG$2 7RROH&OHUN
                                                                       86'LVWULFW&RXUW(DVWHUQ'LVWULFWRI7H[DV



                                                                       %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                       'HSXW\&OHUN




Application Instructions
Complete page 1 and 2 of this Application and Email to phv@txed.uscourts.gov for approval. Once
approved, the clerk will email to you your new Login and    Password so that you will be able to
electronically file your application and pay the $100 fee on    line. If you already have a login and
password, you will still need to wait for approval email    from the clerk before filing your                  Email Application
electronic application.    For Complete Instructions please visit the website
http://www.txed.uscourts.gov/
        Case 2:20-cv-00055-RWS Document 5 Filed 02/27/20 Page 3 of 3 PageID #: 87
                This may be used to answer question 9.
9. Describe in detail on a separate page any charges, arrests or convictions
for criminal offense(s) filedagainst you. Omit minor traffic offenses and
misdemeanor offenses committed prior to age 18.


CONTINUED 1 - FULL LIST OF PARTIES: City of Waskom, Texas; City of Naples, Texas; City of Joaquin, Texas;
City of Tenaha, Texas; City of Rusk, Texas; City of Gary, Texas; City of Wells, Texas,


CONTINUED 2 - FULL LIST OF PARTIES APPLICANT IS REPRESENTING: Texas Equal Access Fund; Lilith Fund
for Reproductive Equity

CONTINUED 11 - COURTS APPLICANT HAS BEEN ADMITTED TO: District of North Dakota, Northern District of
Texas, Southern District of New York, Third Circuit, Fifth Circuit, Eighth Circuit, Ninth Circuit, SCOTUS
